Case 2:19-cr-00126 Document 34 Filed 08/13/19 Page 1 of 11 Pe EO a,

      

United States Attorney AUG [2 2019
Southern District of West Virginia, | -

a

 

  

£
i
ine

Robert C. Byrd United States Courthouse Mailing Address

300 Virginia Street, East Post Office Box 1713
Suite 4000 Charleston, WV 25326
Charleston, WV 25301 304-345-2200
1-800-659-8726 FAX; 304-347-5104

July 17, 20192

Mark S. Plants, Esquire
Plants Law Office

625 D Street

South Charleston, WV 25303

Re: United States v. John Edward Roach, II
Criminal No. 2:19-cr-00126 (USDC SDWV)

Dear Mr. Plants:

This will confirm our conversations with regard to your
client, John Edward Roach, II (hereinafter “Mr. Roach”). AS a
result of these conversations, it is agreed by and between the
United States and Mr. Roach as follows:

1. PENDING CHARGES. Mr. Roach is charged in a single-count
indictment with a violation of 21 U.S.C. § 841(a) (1), (b) (1) (B)
(possession with intent to distribute 50 grams or more of a mixture
or substance containing methamphetamine).

2. RESOLUTION OF CHARGES. Mr. Roach will plead guilty to
a violation of 21 U.S.C. § 841 (a) (1), (b) (1) (B) (possession with
intent to distribute 50 grams or more of a mixture or substance
containing methamphetamine) as charged in said indictment.

3. MAXIMUM POTENTIAL PENALTY. The maximum penalty to which
Mr. Roach will be exposed by virtue of this guilty plea is as
follows:

(a) Imprisonment for a period of a mandatory minimum of 5
years to 40 years;

TER

Defendant’s
Tnitials

 
Case 2:19-cr-00126 Document 34 Filed 08/13/19 Page 2 of 11 PagelD #: 91

Mark S. Plants, Esquire

July 17, 2019 Re: John Edward Roach, II
Page 2

(ob) A fine of $5,000,000, or twice the gross pecuniary gain
or twice the gross pecuniary loss resulting from
defendant’s conduct, whichever is greater;

(c) A term of supervised release of at least 4 years;

(d) A mandatory special assessment of $100 pursuant to 18
U.S.C. § 3013;

(e) Pursuant to 21 U.S.C. § 862(a) (1), the Court may deny
certain federal benefits to Mr. Roach for a period of up
to 5 years; and

(£) Restitution as may be ordered by the Court pursuant to
18 U.S.C. SS 3663 and 3664.

4, SPECIAL ASSESSMENT. Prior to the entry of a plea
pursuant to this plea agreement, Mr. Roach will tender a check or
money order to the Clerk of the United States District Court for
$100, which check or money order shall indicate on its face the
name of defendant and the case number. The sum received by the
Clerk will be applied toward the special assessment imposed by the
Court at sentencing. Mr. Roach will obtain a receipt of payment
from the Clerk and will tender a copy of such receipt to the United
States, to be filed with the Court as an attachment to this plea
agreement. If Mr. Roach fails to provide proof of payment of the
special assessment prior to or at the plea proceeding, the United
States will have the right to void this plea agreement. In the
event this plea agreement becomes void after payment of the special
assessment, such sum shall be promptly returned to Mr. Roach.

5. PAYMENT OF MONETARY PENALTIES. Mr. Roach authorizes the
Financial Litigation Unit in the United States Attorney’s Office
to obtain a credit report from any major credit reporting agency
prior to sentencing in order to assess his financial condition for
sentencing purposes, Mr. Roach agrees not to object to the
District Court ordering all monetary penalties (including the
special assessment, fine, court costs, and any restitution that

 

Initials
Case 2:19-cr-00126 Document 34 Filed 08/13/19 Page 3 of 11 PagelD #: 92

Mark S. Plants, Esquire

July 17, 2019 Re: John Edward Roach, II
Page 3

does not exceed the amount set forth in this plea agreement) to be
due and payable in full immediately and subject to immediate
enforcement by the United States. So long as the monetary
penalties are ordered to be due and payable in full immediately,
Mr. Roach further agrees not to object to the District Court
imposing any schedule of payments as merely a minimum schedule of
payments and not the only method, nor a limitation on the methods,
available to the United States to enforce the judgment.

Mr. Roach authorizes the United States, through the Financial
Litigation Unit, to submit any unpaid criminal monetary penalty to
the United States Treasury for offset in accordance with the
Treasury Offset Program, regardless of the defendant’s payment
status or history at that time.

In addition to any payment ordered by the Court, Mr. Roach
shall pay all monies received from any source other than earned
income, including but not limited to, lottery winnings, gambling
proceeds, judgments, inheritances, and tax refunds, toward the
court ordered restitution or fine.

Mr. Roach agrees that if he retains counsel or has appointed
counsel in response to the United States’ efforts to collect any
monetary penalty, he shall immediately notify the United States
Attorney’s Office, Attention: Financial Litigation Unit, P.O. Box
1713, Charleston, West Virginia 25326-1713, in writing and shall
instruct his attorney to notify FLU immediately of his
representation.

6. COOPERATION. Mr. Roach will be forthright and truthful
with this office and other law enforcement agencies with regard to
all inquiries made pursuant to this agreement,. and will give
signed, sworn statements and grand jury and trial testimony upon
request of the United States. In complying with this provision,
Mr. Roach may have counsel present except when appearing before a
grand jury.

 
 

Defendant’s
Initials

 
Case 2:19-cr-00126 Document 34 Filed 08/13/19 Page 4 of 11 PagelD #: 93

Mark S. Plants, Esquire

July 17, 2019 Re: John Edward Roach, II
Page 4
7. USE IMMUNITY. Unless this agreement becomes void due

to a violation of any of its terms by Mr. Roach, and except as
expressly provided for in paragraph 9 below, nothing contained in
any statement or testimony provided by him pursuant to this
agreement, or any evidence developed therefrom, will be used
against him, directly or indirectly, in any further criminal
prosecutions or in determining the applicable guideline range
under the Federal Sentencing Guidelines.

8. LIMITATIONS ON IMMUNITY. Nothing contained in this
agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart
from any information and testimony provided pursuant to this
agreement, in determining the applicable guideline range or in
prosecuting Mr. Roach for any violations of federal or state laws.
The United States reserves the right to prosecute Mr. Roach for
perjury or false statement if such a situation should occur
pursuant to this agreement.

9. STIPULATION OF FACTS AND WAIVER OF FED. R. EVID. 410.
The United States and Mr. Roach stipulate and agree that the facts
comprising the offense of conviction include the facts outlined in
the “Stipulation of Facts,” a copy of which is attached hereto as
“Plea Agreement Exhibit A.”

Mr. Roach agrees that if he withdraws from this agreement, or
this agreement is voided as a result of a breach of its terms by
him, and he is subsequently tried for his conduct alleged in the
indictment, as more specifically described in the Stipulation of
Facts, the United States may use and introduce the Stipulation of
Facts in the United States’ case-in-chief, in cross-examination of
Mr. Roach or of any of his witnesses, or in rebuttal of any
testimony introduced by him or on his behalf. Mr. Roach knowingly
and voluntarily waives, see United States v. Mezzanatto, 513 U.S.
196 (1995), any right he has pursuant to Fed. R. Evid. 410 that
would prohibit such use of the Stipulation of Facts. If the Court
dees not accept the plea agreement through no fault of the
defendant, or the Court declares the agreement void due to a breach

y EX

Defendant’s
Initials
Case 2:19-cr-00126 Document 34 Filed 08/13/19 Page 5 of 11 PagelD #: 94

Mark S. Plants, Esquire

July 17, 2019 Re: John Edward Roach, II
Page 5

of its terms by the United States, the Stipulation of Facts cannot
be used by the United States.

The United States and Mr. Roach understand and acknowledge
that the Court is not bound by the Stipulation of Facts and that
if some or all of the Stipulation of Facts is not accepted by the
Court, the parties will not have the right to withdraw from the
plea agreement.

10. AGREEMENT ON SENTENCING GUIDELINES. Based on the
foregoing Stipulation of Facts, the United States and Mr. Roach
agree that the following provisions of the United States Sentencing
Guidelines apply to this case.

USSG §2D1.1

Base offense level 24 2D1.1(c) (8), based on
at least 50 G but less
than 200 G of
methamphetamine

+2 2D1.1(b) (4), object to
distribute in a
correctional facility

Adjusted offense level 26 Prior to consideration
for acceptance of
responsibility and the
safety valve reduction

The United States and Mr. Roach acknowledge and understand
that the Court and the Probation Office are not bound by the
parties’ calculation of the United States Sentencing Guidelines
set forth above and that the parties shall not have the right to
withdraw from the plea agreement due to a disagreement with the
Court’s calculation of the appropriate guideline range.

    

Defendant’s
Initials

 
Case 2:19-cr-00126 Document 34 Filed 08/13/19 Page 6 of 11 PagelD #: 95

Mark S. Plants, Esquire
July 17, 2019 Re: John Edward Roach, II
Page 6

11. WAIVER OF APPEAL AND COLLATERAL ATTACK. Mr. Roach
knowingly and voluntarily waives the right to seek appellate review
of his conviction and of any sentence of imprisonment, fine, or
term of supervised release imposed by the District Court, or the
manner in which the sentence was determined, on any ground
whatsoever including any ground set forth in 18 U.S.C. § 3742, so
long as that sentence of imprisonment, fine, or term of supervised
release is below or within the Sentencing Guideline range
corresponding to offense level 26, regardless of criminal history

category. Mr. Roach also knowingly and voluntarily waives any
right to seek appellate review of any claim or argument that (1)
the statute of conviction 21 U.S.C. S$ 841 (a) (1) 1s

unconstitutional, and (2) Mr. Roach’s conduct set forth in the
Stipulation of Facts (Plea Agreement Exhibit A) does not fall
within the scope of the 21 U.S.C. § 841 {a) (1).

The United States also waives its right to seek appellate
review of any sentence of imprisonment or fine imposed by the
District Court, or the manner in which the sentence was determined,
on any ground whatsoever including any ground set forth in 18
U.S.C. § 3742, so long as that sentence of imprisonment or fine is
within or above the Sentencing Guideline range corresponding to
offense level 23, regardless of criminal history category.

Mr. Roach also knowingly and voluntarily waives the right to
challenge his guilty plea and his conviction resulting from this
plea agreement, and any sentence imposed for the conviction, in
any collateral attack, including but not limited to a motion
brought under 28 U.S.C. § 2255.

   
 

, Se,
a so

Defendant’s
Initials
Case 2:19-cr-00126 Document 34 Filed 08/13/19 Page 7 of 11 PagelD #: 96

Mark S. Plants, Esquire
July 17, 2019 Re: John Edward Roach, II
Page 7

The waivers noted above shall not apply to a post-conviction
collateral attack or direct appeal based on a claim of ineffective
assistance of counsel.

12. WAIVER OF FOIA AND PRIVACY RIGHT. Mr. Roach knowingly
and voluntarily waives all rights, whether asserted directly or by
a representative, to request or receive from any department or
agency of the United States any records pertaining to the
investigation or prosecution of this case, including without any
limitation any records that may be sought under the Freedom of
Information Act (FOIA), 5 U.S.C. § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, following final disposition.

13. FINAL DISPOSITION. The matter of sentencing is within
the sole discretion of the Court. The United States has made no
representations or promises as to a specific sentence. The United
States reserves the right to:

(a) Inform the Probation Office and the Court of all relevant
facts and conduct;

(b) Present evidence and argument relevant to the factors
enumerated in 18 U.S.C. § 3553 (a);

(c) Respond to questions raised by the Court;

(d) Correct inaccuracies or inadequacies in the presentence
report;

(e) Respond to statements made to the Court by or on behalf
of Mr. Roach;

(f) Advise the Court concerning the nature and extent of Mr.
Roach’s cooperation; and

(g) Address the Court regarding the issue of Mr. Roach’s
acceptance of responsibility.

   

 

Defendant’ s
Initials
Case 2:19-cr-00126 Document 34 Filed 08/13/19 Page 8 of 11 PagelD #: 97

Mark S. Plants, Esquire

July 17, 2019 Re: John Edward Roach, II
Page 8

14. VOIDING OF AGREEMENT. If either the United States or
Mr. Roach violates the terms of this agreement, the other party
will have the right to void this agreement. If the Court refuses
to accept this agreement, it shall be void.

15. ENTIRETY OF AGREEMENT. This written agreement
constitutes the entire agreement between the United States and Mr.
Roach in this matter. There are no agreements, understandings,

or recommendations as to any other pending or future charges
against Mr. Roach in any Court other than the United States
District Court for the Southern District of West Virginia.

Acknowledged and agreed to on behalf of the United States:

MICHAEL B. STUART
United States Attorney

Dias 0. Daman

DREW O. INMAN
Assistant United States Attorney

 
      

By:

DOI/ajc

GER.
Defendant’s
Initials

 
Case 2:19-cr-00126 Document 34 Filed 08/13/19 Page 9 of 11 PagelD #: 98

Mark S. Plants, Esquire
July 17, 2019 Re: John Edward Roach, II
Page 9

I hereby acknowledge by my initials at the bottom of each of the
foregoing pages and by my signature on the last page of this 9-
page agreement that I have read and carefully discussed every part
of it with my attorney, that I understand the terms of this
agreement, and that I voluntarily agree to those terms and
conditions set forth in the agreement. I further acknowledge that
my attorney has advised me of my rights, possible defenses, the
Sentencing Guideline provisions, and the consequences of entering
into this agreement; that no promises or inducements have been
made to me other than those in this agreement; and that no one has
threatened me or forced me in any way to enter into this agreement.
Finally, I am satisfied with the representation of my attorney in
this matter.

awe ch, able kc Ld a ft 3} fO

n Edward Roach, II Date Signed

 
  
       

Mark S. Plants, Esquire Date Signed
Counsel for Defendant

 

 
Case 2:19-cr-00126 Document 34 Filed 08/13/19 Page 10 of 11 PagelD #: 99

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 2:19-cr-00126

JOHN EDWARD ROACH, IT

STIPULATION OF FACTS

 

The United States and John Edward Roach, II (hereinafter
“defendant” and “I”) stipulate and agree that the facts comprising
the offense of conviction (in the Indictment in the Southern
District of West Virginia, Criminal No. 2:19-cr-00126), include
the following:

In approximately late March of 2019, I was working as a
corrections officer at the South Central Regional Jail (“SCRJ”) in
Charleston, West Virginia, which is in the Southern District of
West Virginia. During this time, an inmate, B.B., began soliciting
me to bring contraband into the jail for him. Ultimately, I agreed
to bring contraband to B.B. for $2,000. B.B. gave me a number to
contact to coordinate the delivery. I contacted the number B.B.
provided, and on or about April 4, 2019, I met with an unknown
woman who paid me $2,000 and gave me a package to smuggle into the
SCRJ. I ultimately brought the package to B.B.’s cell in the SCRJ
by hiding it in my pant leg.

On April 9, 2019, B.B. gave me a new number to arrange another
delivery of contraband. Using the number, I made contact with an
undercover police informant, and we coordinated a meeting on April
ll, 2019, for me to receive “ice” to deliver to B.B. On April 11,
2019, I met with another undercover police investigator in their
vehicle in a Walmart parking lot on Mountaineer Boulevard in
Charleston, near the SCRJ. The investigator handed me the
contraband and cash payment in a bag, which I peered into. I
believed the contraband to be a controlled substance, most likely
methamphetamine. I intended to distribute the contraband to B.B.
inside the SCRUJ. After I obtained the contraband and exited the
investigator’s vehicle, I was arrested.

PLEA AGREEMENT EXHIBIT A
Case 2:19-cr-00126 Document 34 Filed 08/13/19 Page 11 of 11 PagelD #: 100

This Stipulation of Facts does not contain each and every
fact known to defendant and to the United States concerning his
involvement and the involvement of others in the charges set forth

in the Indictment.

Stipulated and agreed to:

{

Airs © vad eet AA

JOHN EDWARD ROACH, II

 

 

MARK S. PLANTS, ESQUIRE
Counsel for Defendant

Drs O, Mn LYN

DREW O. INMAN
Assistant United States Attorney

 

 

Date

Date

PLEA AGREEMENT EXHIBIT A
